DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see note in priority section below).

Election/Restrictions
Applicant’s election of Group 1 and the species as set forth in the reply filed on 12/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As set forth in the priority section below the instant claims receive a priority date of at least 2/5/14. Based on that priority date there is no 102 or 103 rejections for the instant claims (but the claims are rejected for other reasons as set forth below). Singhal et al. (cite 3 of IDS 11/26/20) teach tuftsin (instant SEQ ID NO: 17) in a lipid bilayer (abstract). However, there is no adequate teaching or suggestion to modify Singhal et al. to include a covalent bond as required by instant claim 1. It is noted that the elected species (due to the addition of the ‘GY’ to the peptide sequence) does not necessarily receive the same priority date of the instant claims. Since no claim recites the elected species, the priority date is as discussed below.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/21.
Claims 1-14 are being examined.

Priority
This application is a CON of 16/101,781 08/13/2018 PAT 10842844. This application is a CON of 15/991,335 05/29/2018 PAT 10881707, 16/101,781 is a CON of 14/956,167 12/01/2015 PAT 10046021,15/991,335 is a CON of 14/956,167 12/01/2015 PAT 10046021, 14/956,167 is a CIP of 14/766,108 08/05/2015 PAT 9987372, 14/766,108 is a 371 of PCT/IL2014/050124 02/05/2014, PCT/IL2014/050124 has PRO 61/760,668 02/05/2013.
	The instant claims receive a priority date of at least 2/5/14.
35 USC 100 (note)  recites “The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time”  and further recites “a specific reference under section 120 , 121, 365(c), or 386(c) of title 35, United States Code, to any patent or application that contains or contained at any time such a claim.” In the instant case, application 14/956,167 contained claims with an effective filing date on or after March 16, 2013. Thus the instant case is treated as an AIA  case.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites a group of agents and the claim ends with ‘adjusting agents, wetting agents’. Since the word ‘and’ (compare claim 10) or the word ‘or’ (compare claim 11) is not used between the last options it is unclear if the last option is ‘wetting agents’.
The term “slow” in claim 12 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much the release must be altered in order for it to be considered slow. The specification provides no guidance or examples.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,987,372 (as cited with IDS of 11/26/20; ‘372’) in view of  US 7,067,480 (as cited with IDS of 11/26/20; ‘480’).
372 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1). 372 recites ES-62 (claim 2). 372 recites one or a plurality of phosphorylcholine (claims 3-4). 372 recites a spacer (claim 5) that can be amino acids (claim 8). 372 recites a composition (claim 6). 372 recites specific phosphorylcholines (claim 7).
	372 does not specifically recite topical or recite the inclusion of additional agents such as sodium chloride.
	480 teach the use of phosphorylcholine containing proteins and the use of ES-62 (abstract). 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 372 since 372 specifically recites compositions (claim 6). Thus one would have been motivated to use known components and forms of compositions. One would have been motivated to use the specific teachings of 480 because 480 teach the use of phosphorylcholine containing proteins and the use of ES-62 (abstract). One would have had a reasonable expectation of success since the components were known in the art and one would have known how to combine.
	In relation to the peptide and covalent binding of claim 1, 372 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1).
	In relation to the phosphorylcholine of claims 1-4, 372 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1). 372 
	In relation to the spacer of claims 5-6, 372 recites a spacer (claim 5) that can be amino acids (claim 8).
	In relation to the formulations and components of claims 7-14, 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,844 (‘844’) in view of  US 7,067,480 (as cited with IDS of 11/26/20; ‘480’).
	844 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to a peptide comprising TKPR (SEQ ID NO: 17) (claim 1). 844 recites a spacer that corresponds to GY (claim 1). 844 recites a composition (claim 1). 844 recites specific phosphorylcholines (claim 1a).
	844 does not specifically recite topical or recite the inclusion of additional agents such as sodium chloride.
	480 teach the use of phosphorylcholine containing proteins and the use of ES-62 (abstract). 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 844 since 844 specifically recites compositions (claim 1). Thus one would have been motivated to use known components and forms of compositions. One would have been motivated to use the specific teachings of 480 because 480 teach the use of phosphorylcholine containing proteins (abstract). One would have had a reasonable expectation of success since the components were known in the art and one would have known how to combine.
	In relation to the peptide and covalent binding of claim 1, 844 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to a peptide comprising TKPR (SEQ ID NO: 17) (claim 1).
	In relation to the phosphorylcholine of claims 1-4, 844 recites specific phosphorylcholines (claim 1a). 844 recites comprising phosporhylcholine and thus suggests one or more than one (claim 1).
	In relation to the spacer of claims 5-6, 844 recites a spacer that corresponds to GY (claim 1).
	In relation to the formulations and components of claims 7-14, 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,046,021 (‘021’ as cited with IDS 11/26/20) in view of  US 7,067,480 (as cited with IDS of 11/26/20; ‘480’).
	021 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to a peptide comprising TKPR (SEQ ID NO: 25) (claim 1). 021 recites a spacer that corresponds to GY (claim 1). 021 recites a composition (claim 1). 021 recites specific phosphorylcholines (claim 1).
	021 does not specifically recite topical or recite the inclusion of additional agents such as sodium chloride.
	480 teach the use of phosphorylcholine containing proteins and the use of ES-62 (abstract). 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 021 since 021 specifically recites compositions (claim 1). Thus one would have been motivated to use known components and forms of compositions. One would have been motivated to use the specific teachings of 480 because 480 teach the use of phosphorylcholine containing proteins (abstract). One would have had a reasonable expectation of success since the components were known in the art and one would have known how to combine.

	In relation to the phosphorylcholine of claims 1-4, 021 recites specific phosphorylcholines (claim 1). 021 recites comprising phosporhylcholine and thus suggests one or more than one (claim 1).
	In relation to the spacer of claims 5-6, 021 recites a spacer that corresponds to GY (claim 1).
	In relation to the formulations and components of claims 7-14, 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,881,707 (‘707’) in view of  US 7,067,480 (as cited with IDS of 11/26/20; ‘480’) in view of US 5,455,032 (as cited with IDS 11/26/20; ‘032’).
	707 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to a peptide comprising TKPR (SEQ ID NO: 17) (claim 1). 707 recites a spacer (claim 3). 707 recites a composition (claim 1).
	707 does not specifically recite topical or recite the inclusion of additional agents such as sodium chloride or a specific phosphorylcholine or linker.

	032 teach the use of phosphocholine containing components (abstract) and specifically teach aminophenylphosphocholine (example 1 in column 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 707 since 707 specifically recites compositions (claim 1). Thus one would have been motivated to use known components and forms of compositions. One would have been motivated to use the specific teachings of 480 because 480 teach the use of phosphorylcholine containing proteins (abstract). Further, 032 provides additional details about known phosphocholines. One would have had a reasonable expectation of success since the components were known in the art and one would have known how to combine.
	In relation to the peptide and covalent binding of claim 1, 707 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to a peptide comprising TKPR (SEQ ID NO: 17) (claim 1).
	In relation to the phosphorylcholine of claims 1-3, 707 recites ‘at least one’ (claim 1) which suggests one or more than one.
	In relation to claim 4, 032 teach the use of phosphocholine containing components (abstract) and specifically teach aminophenylphosphocholine (example 1 in column 10).

	In relation to the formulations and components of claims 7-14, 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/101,471 (‘471’) in view of US 7,067,480 (as cited with IDS of 11/26/20; ‘480’).
This is a provisional nonstatutory double patenting rejection.
471 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1). 471 recites one or a plurality of phosphorylcholine (claims 2-3). 471 recites a spacer (claim 5) that can be amino acids (claim 6). 471 recites a composition (claim 1). 471 recites specific phosphorylcholines (claim 4). 471 recites composition components and formulations (claims 11-17) and suggest topical administering (claim 18).
	471 does not specifically recite a topical composition.
	480 teach the use of phosphorylcholine containing proteins and the use of ES-62 (abstract). 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13).

	In relation to the peptide and covalent binding of claim 1, 471 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1).
	In relation to the phosphorylcholine of claims 1-4, 471 recites a phosphorylcholine-conjugate comprising phosphorylcholine covalently bound to SEQ ID NO: 17 (claim 1). 471 recites one or a plurality of phosphorylcholine (claims 2-3). 471 recites specific phosphorylcholines (claim 4).
	In relation to the spacer of claims 5-6, 471 recites a spacer (claim 5) that can be amino acids (claim 6).
	In relation to the formulations and components of claims 7-14, 480 teach formulations for topical use (column 5 lines 40-45), the inclusion of a carrier (column 5 lines 35-36), buffer or saline (sodium chloride) (column 7 lines 33-47), a binder (column 5 line 62). 480 teach controlled release forms (column 6 lines 14-19). 480 teach unit dose formulations (column 5 lines 53-56). 480 teach solutions (column 6 lines 10-13). Further, 471 recites composition components and formulations (claims 11-17) and suggest topical administering (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658